          Case 1:20-cr-00304-AJN Document 22 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                        7/17/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                       20-cr-304 (AJN)
  Jesus Rivera,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       An initial pretrial conference in this matter is hereby scheduled for July 20, 2020 at 12:00

P.M. The conference will be conducted telephonically. The parties and members of the public

may access the proceeding by dialing (888) 363-4749 and entering access code 9196964.

       As requested, defense counsel will be given an opportunity to speak with the Defendant

by telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 11:45 A.M.);

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

       All participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.



       SO ORDERED.
       Case 1:20-cr-00304-AJN Document 22 Filed 07/17/20 Page 2 of 2




Dated: July 17, 2020
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
